Citation Nr: 0920160	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  97-03 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, other than post-traumatic stress disorder.


                                                  
REPRESENTATION

  Appellant represented by:   Jeffrey J. Wood Esq


WITNESSES AT HEARING ON APPEAL

Veteran and J.D.


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel




INTRODUCTION

The Veteran served on active duty from September 1976 to 
September 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Boise, Idaho.  The RO found that new and material evidence 
had not been received to reopen the claim for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  

In an April 1982 rating decision, the RO denied the claim of 
entitlement to service connection for a mental disorder.  
Although notified of the decision and informed of his 
appellate rights, the Veteran did not appeal the decision.  
In an April 1984 rating decision, the RO denied his request 
to reopen the claim for service connection for an acquired 
psychiatric disorder.  Although the Veteran initiated an 
appeal, he failed to perfect it by filing a timely 
substantive appeal.  In January 1996, the Veteran requested 
that his claim be reopened.

In November 1998, the Board found that new and material 
evidence to reopen the claim for service connection for an 
acquired psychiatric disorder, to include PTSD, had been 
received and remanded the case to the RO for further 
development.  The RO subsequently denied the claim and 
returned the case to the Board.  

The Board again remanded the appeal to the RO in December 
1999 for further development and to have the Veteran undergo 
a VA psychiatric examination.  The RO again denied the claim 
and returned the case to the Board.  

In a September 2001 decision, the Board denied service 
connection for an acquired psychiatric disorder.  Thereafter, 
the Veteran appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In September 2002, the parties 
filed a joint motion to vacate the September 2001 Board 
decision and remand the appeal for further development and 
readjudication.  By a September 2001 Order, the Court vacated 
the above Board decision and remanded the appeal.  

In October 2003, the Board remanded the appeal for further 
development.  In August and October 2004, the RO continued to 
deny the Veteran's claim.

In a May 2005 decision, the Board denied service connection 
for an acquired psychiatric disorder, to include PTSD.  The 
Veteran again appealed to the Court, which, in a September 
2007 Memorandum Decision, vacated and remanded that portion 
of the Board decision that denied service connection for an 
acquired psychiatric disorder.  The Veteran did not appeal 
that portion of the Board decision denying service connection 
for PTSD, and the Court deemed that issue abandoned.  Thus, 
the Board has characterized the sole issue as stated on the 
title page.

As a final preliminary matter, in an April 2009 letter, the 
Board advised the Veteran that efforts to reach J. Wood, his 
attorney representative of record, have proved unavailing and 
that Mr. Wood may be no longer practicing veteran's law.  The 
Board asked the Veteran to provide Mr. Wood's contact 
information if Mr. Wood was still acting as his 
representative or to appoint new representation if he so 
wished.  The Board advised that, if there was no response 
from the Veteran or a new representative within 30 days of 
the date of this letter, the Board will assume that he wishes 
to represent himself and resume review of his appeal.  As 
there has been no correspondence, the Board will proceed with 
the Veteran's appeal without representation.


FINDING OF FACT

The Veteran did not develop an acquired psychiatric disorder 
as a result of service or within one year after service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by active military service; and a psychosis may 
not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.326 (2008).

Upon the receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative (if any) of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information or evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide. 38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice 
is provided after the initial decision, such a timing error 
can be cured by subsequent adjudication of the claim, as in a 
Statement of the Case (SOC) or Supplemental SOC (SSOC).  
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims held that the notice requirements of 
section 5103(a) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decisions of the Board, a court shall 
take due account of the rule of prejudicial error.  The 
Supreme Court in essence held that - except for cases in 
which VA has failed to meet the first requirement of 38 
C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim 
- the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden 
upon VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made 
on a case-by-case basis.  Shinseki v. Sanders, No. 07-1209 
(S. Ct. April 21, 2009).

In the present case, the unfavorable RO decision which is the 
basis of this appeal was already decided and appealed prior 
to the enactment of the current section 5103(a) requirements, 
in November 2000.  The Court has acknowledged in Pelegrini 
that where, as here, section 5103(a) notice was not mandated 
at the initial RO decision, the RO did not err in not 
providing such notice.  Rather, the appellant has the right 
to a content-complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  The Board finds 
that such proper notice and process have been afforded the 
Veteran in this case.

In April 2003, VA sent the Veteran a letter that addressed 
all the required notice elements.  The letters informed the 
Veteran of what evidence was required to substantiate his 
service connection claim and of his and VA's respective 
duties for obtaining evidence.  Also, an August 2004 letter 
again invited the Veteran to provide or identify any evidence 
that showed his psychiatric disability started in service or 
within the first post-service year.

Further, the record reflects that, since the Veteran filed 
his claim in January 1996, he has actively participated in 
identifying and providing information and evidence in support 
of his claim.  He submitted numerous post-service medical 
records and informed VA that he had been treated at the Boise 
and Roseburg VA Medical Centers.  Additionally, the Veteran 
requested and was provided a hearing at the RO.  VA obtained 
the Veteran's service treatment records and post-service VA 
medical records and provided the Veteran with two VA 
examinations.

Subsequently, SSOCs dated in August 2004 and October 2004 
notified the Veteran of the evidence that had been received 
in support of his claim and provided him with yet another 60 
days to submit more evidence.  The SSOCs also discussed the 
evidence included in the record, provided him with the laws 
and regulations necessary for entitlement to service 
connection for a psychiatric disorder, and provided the 
reasons for why his claim was being denied.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
essentially satisfied because the Veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  In sum, the Board finds that the 
post-adjudicatory notice and opportunity to develop the case 
during the extensive administrative appellate proceedings 
which led to the RO decision, and to our decision herein, did 
not affect the essential fairness of the adjudication and 
rendered the notice error non-prejudicial.

The Board notes that VCAA duty to notify has not been 
satisfied with respect the additional requirements for the 
downstream disability rating and effective date elements of 
his claim as delineated by the Court in Dingess, supra.  
Despite the inadequate notice provided to the Veteran on 
these two elements, the Board finds no prejudice to the 
Veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
respect, as the Board concludes below that the preponderance 
of the evidence is against the Veteran's claim, any question 
as to the appropriate disability rating and effective date to 
be assigned are rendered moot.

With respect to the duty to assist, VA has obtained the 
Veteran's service treatment records, private medical records, 
VA outpatient treatment reports, VA examination reports, and 
statements from the Veteran and his representative.  The 
Veteran has not indicated that he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication that there exists any additional evidence that has 
a bearing on this case that has not been obtained.  The 
Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103 (2008).

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

If a psychosis is manifest to a degree of 10 percent within 
one year after separation from service, the disorder may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).  In addition, if a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2008).  

No presumptions may be invoked on the basis of advancement of 
the disease when first definitely diagnosed for the purpose 
of showing its existence to a degree of 10 percent within the 
applicable period.  This will not be interpreted as requiring 
that the disease be diagnosed in the presumptive period, but 
only that there be then shown by acceptable medical or lay 
evidence characteristic manifestations of the disease to the 
required degree, followed without unreasonable time lapse by 
definite diagnosis.  Symptomatology shown in the prescribed 
period may have no particular significance when first 
observed, but in the light of subsequent developments it may 
gain considerable significance.  Cases in which a chronic 
condition is shown to exist within a short time following the 
applicable presumptive period, but without evidence of 
manifestations within the period, should be developed to 
determine whether there was symptomatology which in 
retrospect may be identified and evaluated as manifestation 
of the chronic disease to the required 10-percent degree.  38 
C.F.R. § 3.307(c).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a).  See Baldwin v. West, 13 Vet. App. 1 
(1999).  When there is an approximate balance of positive and 
negative evidence regarding a material issue, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2008).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

Factual Background

Service treatment records reveal a June 1978 note reflecting 
that an interview had been conducted at the request of the 
Veteran's division officer to determine the cause of an 
observed change in affect and dress over the past month.  The 
note reflects that the Veteran is not psychotic or neurotic, 
nor does he represent a personality disorder, and that 
further evaluation is not indicated at this time.  

A June 1978 memo by the examiner who conducted the above 
interview reflects that the observed changes in affect and 
dress represent normal anxiety over the cruise and that 
psychiatric diagnosis is not warranted at this time.  

An August 1979 separation examination report notes no 
psychiatric abnormalities.

The record contains numerous post-service VA and private 
medical records.  Pertinent records are highlighted below.

A June 1980 VA outpatient treatment report reflects that the 
Veteran was seen on an emergency basis as a walk-in and 
appeared agitated, angry and hostile, and poorly oriented as 
to person, place, and time.  He had grandiose, paranoid 
ideation.  The diagnosis was situational reaction with 
questionable drug abuse.

A November 1981 VA hospitalization summary shows diagnoses of 
atypical psychosis, alcoholism, and schizoid personality 
disorder.  

A November 1981 private hospital discharge summary reflects a 
diagnosis of acute psychosis.

December 1981 to February 1982 VA hospital reports reflect 
diagnoses of intermittent explosive disorder, atypical 
psychosis, schizoid personality disorder, and schizoaffective 
disorder with alcoholism.  The Veteran had been given a 
provisional diagnosis of schizophrenia versus bipolar 
disorder.  

A November 1983 VA hospital summary reflects that the Veteran 
had been transferred from jail after exhibiting "bizarre 
behavior" and given a diagnosis of schizoaffective disorder.

December 1983 to February 1984 VA hospitalization reports 
show numerous diagnoses, including manic-depressive illness, 
alcoholism, hysterical personality, and passive/aggressive 
personality disorder.

A January 1984 social worker assessment notes that the 
Veteran has had a history of psychiatric problems since 
discharge from service in 1979 and that he has a diagnosis of 
major affective disorder.

A December 1995 private hospital discharge summary reflects a 
diagnosis of bipolar affective disorder, manic, although 
somewhat improved.  While hospitalized, he exhibited evidence 
of delusional content related to a previous incident in the 
Navy.  The Veteran related that he was on an aircraft carrier 
when he saw a pilot crash his plane and die, that he was 
"shook up," and that he has been having memories and 
nightmares of the crash.

A November 1996 VA hospital discharge summary provides a 
diagnosis of bipolar mood disorder, manic versus mixed 
episode.

VA outpatient treatment reports from December 1996 to 
September 1997 continue to show mental health treatment.  A 
December 1996 report indicates that the Veteran felt that he 
has been misdiagnosed and wants acknowledgement of military 
trauma.  He felt guilty and responsible for the death of a 
pilot due to the malfunction of a catapult machine that he 
repaired.  A December 1996 consultation report reflects that 
psychological test data indicate affective disorder with 
manic features within the context of a hypervigilant style, 
and that individuals with this style, when decompensated, 
manifest paranoid delusional ideations.  

A May 1998 report of a VA social worker following examination 
of the Veteran includes diagnoses of manic depression and 
explosive disorder. 

A subsequent May 1998 VA outpatient treatment note reflects 
that the Veteran telephoned to request clarification of his 
diagnosis for the purposes of service connection.  The 
diagnoses given included schizoaffective disorder.  

A June 1999 VA treatment note reflects that the Veteran had 
schizoaffective disorder, currently depressed with both 
grandiose and paranoid delusions.

VA medical records from June 2001 to August 2004 show 
inpatient and outpatient mental health treatment with the 
following diagnoses: schizoaffective disorder, bipolar 
disorder, PTSD, anxiety, alcohol abuse, hypomania, alcohol 
dependence, manic depression, substance abuse, personality 
disorder (narcissistic personality traits), manic disorder, 
and manic/depressive disorder.  

A June 2001 VA examination report notes the Veteran's belief 
that his problems began after an accident in service in which 
a pilot died.  The Veteran stated that he had been working on 
a catapult when he was given an electrical wire to hold, that 
he forgot about the wire, that another wire had been used, 
that the catapult appeared to work, and that a pilot was 
later killed after being launched from that catapult.  He 
added that he has been unable to forget about the accident 
over the years and that he feels as if he is responsible for 
the pilot's death.  After service, the Veteran stated that he 
started using marijuana and drinking.  He reported being 
given numerous diagnoses, including paranoid schizophrenia, 
schizoaffective disorder, bipolar disorder, and manic 
depression.  

The examiner diagnosed the Veteran with schizoaffective 
disorder, bipolar type, on Axis I; noted stressors relative 
to the social environment, occupational stressors, financial 
stressors, and stressors with regard to access to healthcare 
services on Axis IV; and estimated the GAF (global assessment 
of functioning) score at 35.  The examiner did not comment on 
the etiology of the Veteran's psychiatric disorder.

A June 2001 addendum notes that the Veteran was administered 
the PAI to clarify personality dynamics relative to the 
diagnostic impression made, and that he produced a valid 
response profile.  The examiner states that the Veteran's 
profile suggests he experiences, overall, moderate distress 
primarily in the area of anxiety.  The examiner notes that 
the Veteran's clinical scale elevations were not significant 
and so conclusions based on his responses were unwarranted.  
The examiner adds that the Veteran's behavioral and 
historical responses to stressors outweigh conclusions that 
could be drawn from the interpretation of this instrument.  
Lastly, the examiner states that diagnostic conclusions are 
not altered.  

A September 2004 VA examination report reflects that the 
Veteran's claim file was reviewed and that a personal 
interview of the Veteran and his ex-wife had been conducted.  
After a review of the service treatment records, the examiner 
notes that there were some concerns regarding the Veteran in 
1978, that the Veteran was evaluated, and that the results of 
the examination did not reveal any psychiatric disorder.  The 
examiner further notes that the Veteran was returned to duty 
and that he performed to a level such that he was not again 
referred to medical personnel, which is significant as it 
suggests that the veteran had and utilized the ability to 
make an adequate adjustment.  The examiner suggests that this 
would not have been the case if the Veteran indeed had had a 
significant psychiatric disorder.  The examiner concludes 
that the Veteran did not have a significant psychiatric 
disorder during his time in the service.  

The examiner then observes that the record does not show that 
the Veteran was given an Axis I diagnosis during the one year 
following his discharge from service, and that it is not 
until November 1981 that the record documents a significant 
mental illness characterized as an atypical psychosis.  

The examiner summarizes by stating that the Veteran is 
currently diagnosed, as of August 2004, with schizoaffective 
disorder, alcoholism in partial remission, and mixed 
personality disorder.  The examiner then opines that these 
conditions did not have their onset during service or within 
the first post-service year.  The examiner adds that rather 
than the service being the cause of these problems, it is 
more likely the lack of structure, the lack of demands for 
responsible behavior, and increased drinking and possible 
drug use following discharge accounts for the onset of these 
problems first documented during his hospitalization in 
November 1981.  Lastly, the examiner provides diagnoses of 
schizoaffective disorder and alcohol abuse on Axis I; mixed 
personality disorder on Axis II; problems with the legal 
system and uncertain relationship status on Axis IV; and a 
GAF score of 48.

Analysis

The Board's review of the record indicates that the Veteran's 
first diagnosis of mental illness dates from 1981 VA and 
private hospital admissions when atypical and acute psychosis 
was diagnosed.  Explosive disorder, schizoaffective disorder, 
major affective disorder, bipolar affective disorder, manic 
depression and explosive disorder were diagnosed in 1982, 
1984, 1995 and 1998.  Even though the record indicates that 
other mental health professionals have variously diagnosed 
the Veteran's mental condition, the VA examiner in September 
2004 reviewed the previous examinations, including those 
conducted in service and post service, in order to conclude 
that the Veteran has a current diagnosis of schizoaffective 
disorder.  The VA examiner took into account the Veteran's 
in-service and post-service history and made a decision based 
on a review of the entire record, which included the most 
recent psychological testing of the Veteran.

The Board finds, however, that a psychiatric disorder, to 
include schizoaffective disorder, was not manifested during 
service or within one year thereafter and is not shown to be 
related to any incident of service.

The Board first finds that the Veteran was not diagnosed with 
a psychiatric disorder during service.  The Board 
acknowledges that he was seen once in service for an observed 
change in affect and dress; however, the Board observes that 
the examiner stated that he was not psychotic or neurotic, 
nor did he represent a personality disorder, and that further 
evaluation was not indicated.  In addition, the separation 
examination report reflects no psychiatric abnormalities.  
Further, the September 2004 VA examiner noted that the 
Veteran currently has schizoaffective disorder, alcoholism in 
partial remission, and mixed personality disorder and opined 
that these conditions did not have their onset during 
service.  The record also does not contain competent medical 
evidence of a relationship between an acquired psychiatric 
disorder, to include schizoaffective disorder, and service.  
Moreover, the September 2004 examiner noted that the 
Veteran's problems were not caused by service but more likely 
due to the lack of structure, the lack of demands for 
responsible behavior, and increased drinking and possible 
drug use following discharge.  Thus, a review of the evidence 
does not show that an acquired psychiatric disorder was not 
incurred in or aggravated by service.

The Board next finds that the Veteran did not have a 
psychiatric disorder manifested to a degree of 10 percent 
within one year from the date of separation from service.  
The Board notes that a June 1980 VA treatment note, dated 10 
months after separation from service, reflects that he 
appeared agitated, angry, hostile, and poorly oriented as to 
person, place, and time; however, the Board observes that he 
was diagnosed with situational reaction with questionable 
drug abuse.  Moreover, after reviewing the record, the 
September 2004 examiner stated that the Veteran's current 
psychiatric disorder-schizoaffective disorder-did not have 
its onset during the one year following separation from 
service but rather had its onset in November 1981.  In this 
regard, the examiner agreed with the diagnosis of situational 
reaction with questionable drug abuse in the June 1980 
treatment note, the only post-service report of treatment for 
any psychiatric symptoms during the presumptive one-year 
period.  Thus, the examiner essentially opined that in 
retrospect the Veteran did not present characteristic 
manifestations of a psychiatric disorder, to include 
schizoaffective disorder, within the presumptive one-year 
period.  Therefore, the Board finds that the Veteran did not 
exhibit characteristic manifestations of a psychiatric 
disorder within the one-year presumptive period, let alone to 
a degree of 10 percent.  Thus, the Board finds that the 
Veteran does not meet the criteria for presumptive service 
connection for a psychosis.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Board acknowledges the Veteran's contention that he has 
an acquired psychiatric disorder related to service.  The 
Board observes, however, that he, as a layperson, is not 
competent to provide probative medical evidence on a matter 
such as the diagnosis or etiology of a claimed medical 
condition.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, the lay 
assertions in this regard have no probative value.

As explained above, there is no probative evidence showing 
that the Veteran actually had any type of psychiatric 
disorder during service or within the one-year period 
following service, or that he had a psychiatric disorder as a 
result of service.  Therefore, the preponderance of the 
evidence is against entitlement to service connection for an 
acquired psychiatric disorder, other than PTSD.  See 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Accordingly, the appeal is denied.


ORDER

Service connection for an acquired psychiatric disorder, 
other than PTSD, is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


